AMENDMENT NO. 1, dated as of August 25, 2008, to EMPLOYMENT AGREEMENT, dated as
of October 16, 2007 (the “Amendment”), by and between DCAP GROUP, INC., a
Delaware corporation (the “Company”), and BARRY GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of October 16, 2007 (the “Employment Agreement”), which sets forth the
terms and conditions upon which the Employee is employed by the Company and upon
which the Company compensates the Employee.
 
WHEREAS, the Employee serves as Chairman of the Board (“Chairman”)  and Chief
Investment Officer (“CIO”) of Commercial Mutual Insurance Company (“CMIC”).


WHEREAS, the Employee has entered into an Employment Contract with CMIC (the
“CMIC Employment Contract”) pursuant to which, among other things, he will be
required to devote a significant portion of his working hours to the fulfillment
of his duties and responsibilities as Chairman and CIO of CMIC and he will be
entitled to receive compensation from CMIC in consideration therefor.
 
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to give effect to the Employee’s entering into the CMIC Employment Contract.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Paragraph 3.1 of the Employment Agreement is amended to read as follows:
 
“3.1           During the Term, the Employee shall expend all of his working
time for the Company (subject to the further provisions hereof); shall devote
his best efforts, energy and skill to the services of the Company and the
promotion of its interests; and shall not take part in activities detrimental to
the best interests of the Company.  Notwithstanding the foregoing, during the
term of the Employment Contract between Commercial Mutual Insurance Company
(“CMIC”) and the Employee, dated as of July 1, 2008 (the “CMIC Employment
Contract”), the Employee shall be entitled to devote up to the number of hours
per year currently provided for in the CMIC Employment Contract in the
fulfillment of his duties and responsibilities as Chairman of the Board and
Chief Investment Officer of CMIC, it being understood and agreed that such
permitted activity is subject to the reduction in Base Salary provided for in
Paragraph 4.2 hereof.”
 
2. The following sentence is added to the end of Paragraph 4.2 of the Employment
Agreement:
 
“4.2           Effective July 1, 2008, the Base Salary shall be reduced on a
dollar-for-dollar basis to the extent of the salary payable by CMIC to the
Employee pursuant to the CMIC Employment Contract.
 

--------------------------------------------------------------------------------


3. Except as amended hereby, the Employment Agreement shall continue in full
force and effect in accordance with its terms.  This Amendment shall be governed
by, and interpreted and construed in accordance with, the laws of the State of
New York, excluding choice of law principles thereof.  In the event any clause,
section or part of this Amendment shall be held or declared to be void, illegal
or invalid for any reason, all other clauses, sections or parts of this
Amendment which can be effected without such void, illegal or invalid clause,
section or part shall nevertheless continue in full force and effect.
 
4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
5. Signatures hereon which are transmitted via facsimile shall be deemed
original signatures.
 
6. The Employee acknowledges that he has been represented by counsel or has been
afforded an opportunity to be represented by counsel in connection with this
Amendment.  Accordingly, any rule or law or any legal decision that would
require the interpretation of any claimed ambiguities in this Amendment against
the party that drafted it has no application and is expressly waived by the
Employee.  The provisions of this Amendment shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
 


 
{Remainder of page intentionally left blank.  Signature page follows.}
 


 

2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the date first above written.
 


 
DCAP GROUP, INC.
 


 
By:  /s/ Morton L. Certilman                  
Morton L. Certilman, Secretary
 



        
/s/ Barry Goldstein                                  
Barry Goldstein